         Case 1:13-cv-05779-RA-DCF Document 329 Filed 10/18/19 Page 1 of 1
                                                                          USDC-SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC#:
                                                                          DATE FILED: I   a/
                                                                                        lS / l  c1
------------------------------------------------------------X
BENJAMIN STEPHENS, JR.,

                                       Plaintiff,

                          -v-                                                 No. 13-CV-5779 (RA)

D. VENETOZZI, et al.,                                                                ORDER

                                       Defendants.
---------------------------------------------------------- X


RONNIE ABRAMS, United States District Judge:

         As discussed at today's telephone conference, this matter is stayed pending the parties'

settlement negotiations. The parties shall submit a joint letter informing the Court of the date of the

settlement conference promptly after they receive confirmation from Magistrate Judge Freeman,

and proposing dates for trial in the event that settlement efforts are unsuccessful.

SO ORDERED.

Dated:           October 18, 2019                                         I
                 New York, New York
                                                                     1,   ~ -

                                                                Roji~'S<~rams
                                                                United States District Judge
